Citation Nr: 0809734	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease claimed as heart disease.

2.  Entitlement to service connection for degenerative 
arthritis of the legs, low back, and hips.

3.  Whether new and material evidence has been received to 
reopen service connection for loss of use of right side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to January 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In December 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

At the December 2007 personal hearing, the veteran testified 
that he was receiving benefits from the U.S. Social Security 
Administration (SSA), and indicated that he had been awarded 
disability benefits from SSA.  Because SSA's decision and the 
records upon which the agency based its determination may be 
relevant to VA's adjudication of the appellant's pending 
claims, VA is obliged to attempt to obtain and consider those 
records.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  For this reason, this appeal must 
be remanded.  

At the personal hearing, the appellant testified that he has 
two Social Security numbers ([redacted] and [redacted]).  
For this reason, the request for SSA records should request 
that a search be made under both Social Security numbers.

Additionally, the Board notes that, although the RO provided 
the veteran with notice of what was required to reopen the 
claims on the basis of new and material evidence in a rating 
decision of October 2005, the veteran was not provided with 
the regulation for new and material evidence in the statement 
of the case of June 2006 or the supplemental statement of the 
case of May 2007.  

The regulation, 38 C.F.R. § 3.156(a) (2007) provides:  (a) A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For this reason as well, the appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly 
from SSA, complete copies of any 
medical records related to a claim 
asserted by the veteran for disability 
benefits from that agency, as well as a 
copy of any disability determination 
made by SSA, made under Social Security 
numbers [redacted] and [redacted].  
All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  After completion of the above, VA 
should readjudicate the veteran's 
claims.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
which includes the regulations 
concerning new and material evidence, 
38 C.F.R. 
§  3.156, and should be afforded an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


